Citation Nr: 1755953	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-10 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a right hand and arm injury.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned at a March 2016 Travel Board hearing.  The hearing transcript is of record.

In February 2016, the Board remanded the case for further development by the originating agency.  In June 2017, the Board reopened the Veteran's claim and remanded the case again for further development by the originating agency.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In accordance with the Board's June 2017 remand, the Veteran was afforded a VA examination in August 2017.  The examiner diagnosed right hand laceration to right fourth finger with residual flexion deformity at the PIP [proximal interphalangeal] joint; and right upper extremity ulnar and median neuropathy with associated right hand weakness and flexion deformity of the 5th finger.  A VA opinion was also submitted in August 2017, in conjunction with the VA examination.  The examiner opined that the diagnosed right upper extremity neuropathy, claimed right hand weakness and neuropathies and claimed right 5th finger flexion deformity are not secondary to the service-connected right ring finger disability.  However, the examiner did not address whether the diagnosed right arm and hand disabilities are directly related to the Veteran's active military service or are aggravated by the service-connected right ring finger disability, as directed in the Board's June 2017 remand directives.  See June 2017 Board remand.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  Therefore, the Board finds that a remand is necessary to obtain an addendum opinion.  

The appellant is advised that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  After undertaking the above development to the extent possible, return the Veteran's claims file, to include a copy of this remand, to the examiner who performed the August 2017 VA examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  

The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

3.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right hand or arm disability is of service onset or otherwise related to service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right hand or arm disability was/is aggravated (increased in severity beyond the natural progress of the disorder) by the service-connected right ring finger disability.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issue on appeal.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

